Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 21, 2015

                                    No. 04-14-00890-CV

                              Christopher James COLEMAN,
                                         Appellant

                                             v.

                    DOVER MAINTENANCE ASSOCIATION, INC.,
                                 Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-01340
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
    On April 14, 2015, this court was informed that the parties have settled. It is therefore
ORDERED that this appeal is reinstated on the docket of this court.

        Appellant is hereby ORDERED to file either an agreed or unopposed motion to dismiss
this appeal no later than May 1, 2015. All other appellate deadlines are hereby suspended.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court